                 4:20-cv-00689-RBH                Date Filed 05/20/20          Entry Number 20           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Earl Gene Johnson, Jr.                               )
                            Plaintiff                                  )
                          v.                                           )      Civil Action No.      4:20-cv-689-RBH
          Shipp Daniels and Heather S. Weiss                           )
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed with prejudice and without issuance and service of process.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Chief Judge R. Bryan Harwell, United States District Judge who adopts the Report
and Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: May 20, 2020                                                           CLERK OF COURT


                                                                                     s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
